Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.           The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lawn mower; a battery system; a walking system including a walking wheel and a motor; a cutting system including at least one blade, at least one motor, as start switch, a seat switch, and a cutter switch with a start pulse and a start signal, as set forth in claim 1; a start switch as a contactor set forth in claim 3; and a start pulse of the cutting switch having a rising edge and a failing edge, and the start signal of the cuter switch having a low level input and a high level set forth in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

2.            The drawings are objected to because drawing sheets are not numbered. In this case, the drawing sheet should be numbered from 1/2 through 2/2.  See MPEP 608.2 (V) (t).    

               Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
3.           The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
              As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
           the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
          Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
              Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
             
                This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a battery system” in claim 1.
               Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
                If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
4.         The disclosure is objected to because of the following informalities: in the entire specification “said” should be –the--. Appropriate correction is required.

Claim Objections
5.        Claim 1, 4, 5, 7 and 9 are objected to because of the following informalities: in claim 1 “an seat switch” should be --a seat switch--; in claim 4, “the blade” should be “the at least one blade--; and in claims 5, 7 and 9, “a low level input” should be --a low-level input-- and “a high level input” should be --a high-level input--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

      The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
7.        Claim 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

          Regarding claim 1, the disclosure does not disclose what encompasses “a cutter switch.” The disclosure does not disclose what function of the lawn mower is controlled by the cutter switch. The disclosure does not disclose the components of the cutter switch and how does those components work and interact with the cutter system. The disclosure does not disclose what are the start pulse and start signal of the cutter switch and how their validity is checked. Th specification merely recites, 
           “[2021] When the cutter system is activated, said cutter system starts to work if the seat switch is closed and both the start pulse and the start signal of the cutter switch are valid. When the cutter system starts to work, the blade enters into a high speed mode and rotates at a high speed if the high-low speed cutter switch is active; the blade enters into a low speed mode and rotates at a low speed if the high-low speed cutter switch is inactive. [0022] Of course, said start switch is closed, and said cutter system is powered on if said seat switch is closed; and said start switch is turned off, said cutter system is powered off if said seat switch is turned off when said cutter system is activated. In this embodiment, said lawn mower is preferably a driving type lawn mower, said start switch is a contactor, and the control system controls the contactor to be closed, and the cutter system is powered on when the seat switch is closed; the control system controls the contactor to open and the cutter system is powered off when the seat switch is turned off.” 
           The specification does not disclose how the rotational speed of the blade is related to the cutter switch. The specification does not disclose how the rotational speed of the blade is controlled by the cutter switch. The specification does not disclose how the stat pulse and start signal are related to the rotational speed of the blade. 
               Regarding claim 3, the specification does not disclose how a contactor as a start switch works and how it is related to the other components of the cutter system.
               Regarding claim 4, the specification does not disclose how a high-low speed cutter switch works with the cutter switch having the start pulse and start signal. It is also not clear how many cutter switches are in the cutter system. 
               Regarding claim 5, the specification does not disclose what encompasses the rising edge and a falling edge of the start pulse of the cutter switch and how do they work with the cutting system. It is also not clear how a high-low speed cutter switch works with the cutter switch having the start pulse and start signal. The specification does not disclose what encompasses the low level input and the high level input of the start signal of the cutter switch and how do they work with the components of the cutter switch.
                Regarding claim 8, the specification does not disclose what encompasses the pulse clock signal CLK and how does it function. If is not clear how the pulse clock signal CLK works with the other components of the cutter system. 
        
8.         Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
           
             Regarding claim 1, it is not clear what is considered to be “a cutter switch” and what function of the lawn mower is controlled by the cutter switch. It is also not clear what are the start pulse and start signal of the cutter switch and how their validity is checked. It is not clear what component in the claim check the validity of the start pulse and start signal. 
            Regarding claim 1, “said cutter system starts to wok when the seat switch is closed and both the start pulse and the start signal of the cutter switch are valid” is confusing. First, “the start pulse and the start signal of the cutter switch” lacks antecedent basis. Second, an essential structural part (such as a controller) is missing that is responsible for controlling the cutter system in a manner that the cutter system works when conditions set forth in the claim are met. 
            Regarding claim 3, it is not clear how a contactor as a start switch works and how it is related to the other components of the cutter system.


               Regarding claim 4, it is not clear how a high-low speed cutter switch works with the cutter switch having the start pulse and start signal. It is also not clear how many cutter switches are in the cutter system. Regarding claim 4, “the rotational speed of said blade” start pulse and the start signal of the cutter switch” lacks antecedent basis. 
                Regarding claim 5, it is not clear what encompasses the rising edge and a falling edge of the start pulse of the cutter switch and how do they work with the cutting system. It is also not clear how a high-low speed cutter switch works with the cutter switch having the start pulse and start signal. It is not clear what encompasses the low level input and the high level input of the start signal of the cutter switch and how do they work with the components of the cutter switch.
              Regarding claim 6, “a falling edge” and “a low level input” are confusing as it is not clear these are new components or the same components introduced in claim 5. 
               Regarding claim 7, “a rising edge” and “a high level input” are confusing as it is not clear these are new components or the same components introduced in claim 5. 
              Regarding claim 7, “wherein if the start signal of the cutter switch is valid when using a high level input, and the start pulse of the cutter switch is valid when it is a rising edge, the cutter system is activated” is confusing. It is not clear when the start signal is valid, start pulse is valid, and the cutter system is activated.
              Regarding claim 8, “the pulse clock signal CLK” lacks antecedent basis. 
              Regarding claim 8, it is not clear what encompasses the pulse clock signal CLK and how does it function. If is not clear how the pulse clock signal CLK works with the other components of the cutter system. 
               Regarding claim 8, “a rising edge” and “a falling edge” are confusing as it is not clear these are new components or the same components introduced in claim 5. 
               Regarding claim 9, “a high level input” and “a low level input” are confusing as it is not clear these are new components or the same components introduced in claim 5.        

Comment
9.          It should be noted that claims 1-9 are not rejected over the prior art. However, in view of the objections to the drawings and extensive issues under 35 U.S.C. 112(b), first and 2nd paragraph, set forth in this Office action, the allowability of the claimed subject matter cannot be determined at this time. 

Conclusion
10.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Nobuhiro et al. (JP 2009255840 A1), Wyatt et al. (2015/0081153 A1) and Jones (3,999,643) teach a lawn mower. 

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  
                                                                                                                                                                                                  May 20, 2022